Citation Nr: 1115676	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On October 28, 1020, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.

The Veteran also submitted additional evidence to the Board that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Court indicated that when evidence of unemployability is presented, the issue of whether TDIU will be assigned should be handled "either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Id. at 453-54.

Here, the Veteran sought an increased disability rating for his service-connected posttraumatic stress disorder (PTSD) in January 2009, which increase was denied by the RO in a February 2009 decision.  In March 2009, the Veteran filed an Application for Increased Compensation Based on Unemployability.  In a May 2009 decision, the RO denied entitlement to TDIU.  The RO also stated that it was not addressing the schedular evaluation of the Veteran's PTSD, as that matter had been the subject of the February 2009 decision.  In August 2009, the Veteran filed a notice of disagreement (NOD) wherein he stated that he was disagreeing with the RO's May 2009 decision that had denied TDIU.  In his October 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he was appealing the RO's denial of TDIU.  

Although the Court held in Rice, supra, that a determination of whether a veteran is entitled to TDIU is part and parcel of an increased rating claim, there is no evidence to suggest that the Veteran intended to appeal the schedular rating assigned for his PTSD.  Thus, in light of the manner by which the Veteran's case comes before it, the Board concludes that is proper to solely address the narrow issue of entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is service connected for PTSD, rated as 70 percent disabling.  Thus, the Veteran meets the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In a March 2009, the Veteran sought entitlement to TDIU.  He stated that he did not like to leave his home, had problems sleeping at night, lacked motivation and energy, and was experiencing memory loss.  The Veteran indicated that he had last worked in 2004, at which point he left his job because he was unable to be around people.  He stated that during his last year of employment, he negotiated extra time off in lieu of a raise in order to be able to take more time away from work and relax.  The Veteran further stated that since 2004, he had attempted to do volunteer work and teach classes, but found himself overwhelmed and unfocused.  

Information concerning the Veteran's employment history indicates that he has been variously employed since discharge from service, to include working in construction, at a meat packing plant, for the Minnesota Highway Department, as a salesman, as a delivery person, and as a chemical dependency counselor.  The Veteran most recently worked full time as the program director of a drug or alcohol rehabilitation facility from 1998 to 2004.  The record reflects that the Veteran had intended to retire in January 2005, but that he abruptly quit his job in August 2004.  The Veteran has four years of post-secondary education.  

In May 1995, the Veteran was examined by a private psychologist.  In discussing the occupational impact of the Veteran's PTSD, the private psychologist noted that the Veteran's PTSD had resulted in 47 job losses.  The Veteran related that his PTSD rendered him unable to handle the stress of most jobs, resulting in a mental and emotional collapse.  At that time, the Veteran was working part time delivering flowers, which he stated was manageable only because he was able to work alone.  

From the summer of 1996 through February 1997, the Veteran provided readjustment counseling at a psychological clinic where the psychologist who had examined him in 1995 was employed.  However, after staff and client reported difficult interactions with the Veteran, he was asked to leave his job.  The private psychologist noted that the Veteran showed clear problems with authority and had trouble dealing with stressful situations in that he displayed an agitated and/or aggressive response to such situations.  The private psychologist opined that, based on his first hand experience of having worked with the Veteran, the Veteran was "unemployable and would have a great deal of problem in trying to secure any type of steady work for the purpose of supporting himself."  

In July 2008, the Veteran was afforded VA general medical and PTSD examinations.  The PTSD examiner found that the Veteran's PTSD symptoms most strongly affected his level of patience, level of irritability in reaction to negative events, and his ability to tolerate stress.  He noted the effect of the Veteran's PTSD on employability to be as follows:  mild impairment of reliability, productivity, ability to follow direction, short-term memory, judgment, and mood; mild to intermittently moderate impairment of concentration; and moderate impairment of ability to interact with the co-workers and supervisors.  The general medical examiner determined that the Veteran had no physical impairments that would interfere with the Veteran's ability to work, and referred to the psychiatric examination with regard to whether the Veteran's PTSD affected his ability to work.  

A December 2008 statement from ASC Psychological Clinic notes that the Veteran had received counseling at the clinic from 1978 to 1988 and had returned for individual counseling in September 2008.  At that time, he reported bouts of depression, lack of motivation, fatigue/no energy, sleep disturbances, explosive anger if projects did not go well, panic attacks, an inability to concentrate, and rage flare-ups twice a month.  It was noted that the Veteran had no energy to handle daily tasks, such as personal grooming.  He stated that when he was working, there would be long periods of time that he was unable to work due to intense stress levels.  He further stated that he used to give lectures when he was working as the program director of the rehabilitation facility, but that his mind would wander, often causing him to forget important points in his speeches.  He indicated that he had stopped lecturing due to an inability to keep track of his thoughts and remember his lectures.  The psychologist commented that the Veteran's PTSD symptoms had increased in severity and were causing significant disruptions in his daily life, relationships, and ability to work.  

A September 2010 statement from ASC Psychological Clinic noted that the Veteran had been a client since September 2008.  At that time, he had presented for additional counseling, stating that he was experiencing, among other things, increased anxiety, explosive anger, impatience, depression, poor marital communications, frustration and failure in business transaction, and minimal sleep.  He reported keeping himself isolated throughout the day on his 10-acre farm, not seeing anyone.  He stated that he performed yard work all day long, but was "'zoned out with stress, behaving like a machine.'"  He indicated that he felt unable to manage his life emotionally, financially, and physically.  He stated that he had quit working in August 2004 because the stress of working had become too overwhelming for him.  He reported a daily inability to enter the office where his office had been located because of feelings of claustrophobia, and indicated that he hid from his work duties every day.  The Veteran stated that he had become unable to work with his referral sources, such as judges, the sheriff, or the directors of other halfway houses, due to his irritability, anxiety, panic attacks, and complete loss of confidence in his own abilities.  He further noted that he had become defiant towards the Board of Directors of the rehabilitation facility.  The Veteran stated that his career had been based on working with people, but he could no longer tolerate interactions with others on account of his paralyzing anger, frustration, shame, personal failures, and apathy.  The Veteran reported ongoing memory problems and stated that he felt unable to perform any level of functioning on any job.  The psychologist opined that, on account of the Veteran's increased PTSD symptoms, he did not anticipate that the Veteran would ever be able to be employed in any capacity in the future, either full-time or part-time.

During his October 2010 hearing, the Veteran testified that he had lost interest in his hobbies, in particular, car building, because he was unable to maintain any concentration.  His wife also testified regarding the severity of the Veteran's PTSD and its effect on his employability.  She stated that the Veteran was not good at taking directions from others and had difficulty getting along with co-workers, noting that his people skills had greatly deteriorated.  She reported that the Veteran had trouble remembering appointments and directions and that he was often dressed inappropriately and lacked personal hygiene.

In consideration of the above, the Board finds that the evidence as a whole tends to supports a finding that the Veteran's service-connected PTSD makes him unable to obtain and maintain substantially gainful employment.  Although the VA examiners found him to be employable, the PTSD examiner clearly indicated that the Veteran's PTSD affected his occupational impairment.  Further, those examinations were conducted in 2008, whereas the more recent private treatment records note that the Veteran's PTSD has increased in severity.  The Board finds the statements from the ASC Psychological Clinic compelling in their description of the effects of PTSD on the Veteran's employability.  The evidence at least raises reasonable doubt as to whether the Veteran can not engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


